DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Acknowledgment is made that applicant's Amendment, filed on June 27th, 2022, has been entered. 
Upon entrance of the Amendment, claims 1, 5, and 9 were amended. Claims 1-19 are currently pending. 
Claim 9 was objected to because of informalities. Claim 9 was been amended as suggested. The objection has been overcome and is withdrawn.
Response to Arguments
Applicant’s arguments, filed on June 27th, 2022, have been fully considered and are persuasive.  
Reasons for Allowance
Claims 1-19 are allowed. The following is an examiner’s statement of reasons for allowance: 
Regarding to claim 1, the prior art fails to anticipate or render obvious the limitations including “a head driving unit configured to move the pressing head in a vertical direction; and a stage driving unit configured to move the stage along the vertical direction and a horizontal direction perpendicular to the vertical direction” in combination with the rest of limitations recited in claim 1.
Regarding to claim 9, the prior art fails to anticipate or render obvious the limitations including “vertically moving the pressing head and one of the backup plate and the stage in the vertical direction such that the head and the backup plate are detached from the flexible circuit film and the TFT substrate” in combination with the rest of limitations recited in claim 9.
Claims 2-8 and 10-19 are dependent from the allowable claims, thus they are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU A VU whose telephone number is (571)270-7467. The examiner can normally be reached M-F: 8:00AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HARVEY O MINSUN can be reached on 571-272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VU A VU/Primary Examiner, Art Unit 2828